Per Curiam.
The appellant by notice of appeal duly served and filed herein appeals to this court from the decision of a city magistrate rendered on the 16th day of September, 1931, granting the appellant’s motion to vacate an order made herein in the event of the cqmplainant’s failing to return to the jurisdiction within sixty days thereafter.
An order made pursuant to section 74 of the Inferior Criminal Courts Act (Laws of 1910, chap. 659, as amd. by Laws of 1919, chap. 339) is appealable to the Court of Special Sessions under subdivision d of said section (as amd. by Laws of 1922, chap. 595).
*581The determination by the magistrate to grant the motion made herein, in the event of the complainant’s failing to return to the jurisdiction within sixty days thereafter, was a proper exercise of discretion and such determination is hereby affirmed.
All concur; present, Kernochan, P. J., Fetherston and Salomon, JJ.